Citation Nr: 0621578	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1999 to January 
2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.



FINDING OF FACT

There is no competent medical evidence relating the veteran's 
sinusitis to his time in service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not 
been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of:  1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regard to the first element of the duty to notify, the 
five elements of a substantiated and completed claim for 
service connection include: 1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

In a May 2004 letter, the RO notified the veteran regarding 
the information and evidence required and who was responsible 
for obtaining it.  As the veteran's claim for service 
connection has been denied, the lack of notice with respect 
to the disability rating or effective date of the rating 
assigned is moot.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records and 
afforded the veteran a VA examination. 
The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  The veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.

II.  Claim for Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  To 
establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records do not contain a 
diagnosis of sinusitis. They do, however, show complaints of, 
and treatment for, cold-related symptoms.

The veteran's post-service VA treatment records reflect 
complaints and treatment for sinusitis and other cold-like 
symptoms on several occasions.  In February 2004, the veteran 
was reported as suffering from such symptoms as recurrent 
frontal headaches, moderate nasal congestion and yellowish 
secretions.  At other treatment sessions at the VA medical 
center in October 2003, January 2004, and May 2004, the 
veteran's ear, nose and throat were reported as normal.  In 
addition, the veteran's VA sinus examination showed no 
current diagnosis of sinusitis despite the veteran's reported 
history of cold-like and problematic sinus-related symptoms.

The Board has considered the veteran's statement submitted in 
support of his argument that his current sinusitis is related 
to active service.  Lay testimony, however, is not competent 
evidence of a matter requiring medical expertise, such as 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

There is no medical opinion of record linking a diagnosis of 
sinusitis with the veteran's service.  Without such a medical 
nexus opinion, and absent a diagnosis of a current 
disability, the preponderance of the evidence is against the 
veteran's claim for service connection, there is no doubt to 
be resolved, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for sinusitis is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


